Citation Nr: 0404797	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  02-10 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to rating in excess of 40 percent for gout.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran retired from active duty in May 1996 with over 17 
years of active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2000 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  That decision, in part, increased the 
disability rating in effect for gout from 20 percent to 40 
percent.  The veteran appealed.  The case was subsequently 
transferred to the RO in San Diego, California.  


REMAND

The veteran contends that a higher rating is warranted for 
gouty arthritis.  In accordance with 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5002 and 5017, gout may be evaluated 
as a systemic disease based on the frequency of exacerbations 
and the overall impairment of health.  This disorder is rated 
analogous to rheumatoid arthritis.  

The most recently dated records available for review include 
private treatment documents from late 1999 and 2000.  These 
records reflect that the veteran was treated for gout.  He 
underwent VA examination for this disorder in February 2000.  
At that time, gouty changes involving the ankles, hips, and 
cervical spine, as well as minor changes involving the 
metacarpophalangeal joints in the right great toes were seen.  
The examiner opined that the veteran did not have major 
disability at the time of this exam, but certainly appeared 
to have some degree of functional impairments regarding the 
limitations of his cervical spine.  Additional VA records, 
dated through 2001, essentially show evaluation of other 
service-connected disabilities.  

VA's duty to assist the includes obtaining recent medical 
records and thorough and contemporaneous examinations in 
order to determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2003).  The veteran's 
gout has not been evaluated in several years and a current 
evaluation is necessary to properly evaluate his condition.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this issue and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the RO for the following development:  

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  His must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file.

2.  The VBA AMC should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
knees that is not already of record.  
After obtaining any necessary 
authorization or medical releases, the 
VBA AMC should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  
If any requested records are not 
available, or the search for such records 
otherwise yields negative results, that 
fact should be noted in the claims file, 
and the appellant and his representative 
should be so notified.  

3.  The VBA AMC should schedule the 
veteran for a VA orthopedic examination 
to determine the nature, extent of 
severity, and etiology of gout.  In 
examining the joints affected by gouty 
arthritis, the examiner should determine 
the range of motion of the joint, 
including any limitation of motion due to 
pain, and provide the normal range of 
motion for the joint.  The examiner 
should also describe all of the symptoms 
due to gouty arthritis, and determine the 
frequency of exacerbations of gout 
arthritis per year.  The examiner should 
also provide an opinion on the number of 
exacerbations that result in 
incapacitation, if any.  The examiner 
should also state whether the veteran's 
gout has resulted in any impairment of 
health and, if so, state whether the 
impairment of health includes weight loss 
and anemia and is productive of definite, 
severe, or totally incapacitating 
disability.  

The examiner should also describe any 
functional loss pertaining to the joints, 
including the inability to perform normal 
working movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should also be 
asked to evaluate any functional loss due 
to pain or weakness, and to document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use 
and not limit his/her evaluation of 
disability to a point in time when the 
symptoms are quiescent.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.  The examiner 
should also be asked to provide an 
opinion on whether the veteran's 
complaints of pain and any demonstrated 
limitation of motion are supported by the 
objective evidence of pathology.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




